EXHIBIT 10(a)

 

Illinois Tool Works Inc.

2006 Stock Incentive Plan

 

Approved by the Board of Directors on February 10, 2006

Amended by the Board of Directors on May 5, 2006

and Approved by the Stockholders on May 5, 2006

 

 

Section 1.

Purpose.

The purpose of the Illinois Tool Works Inc. 2006 Stock Incentive Plan (the
"Plan") is to encourage Key Employees and Directors to have a greater financial
interest in the Company through ownership of its Common Stock. The Plan, which
subject to stockholder approval shall be effective May 5, 2006, is an amendment
and restatement of the Illinois Tool Works Inc. 1996 Stock Incentive Plan, as
amended (the "1996 Plan"). The Premark International, Inc. 1994 Incentive Plan
(the "Premark Plan") was merged into the 1996 Plan effective May 9, 2003.

The Company hereby amends and restates the 1996 Plan to merge the non-deferral
provisions of the Illinois Tool Works Inc. Non-Officer Directors' Fee Conversion
Plan (the "Directors' Fee Conversion Plan") into the Plan, change the name of
the 1996 Plan to the "Illinois Tool Works Inc. 2006 Stock Incentive Plan," and
make other desired changes as provided herein.

Section 2.

Definitions.

Board: The Board of Directors of the Company.

Code: The Internal Revenue Code of 1986, as amended.

Committee: The Compensation Committee of the Board or such other committee as
shall be appointed by the Board to administer the Plan pursuant to Section 3.

Common Stock: The Common Stock, without par value, of the Company or such other
class of shares or other securities as may be applicable pursuant to the
provisions of Section 10.

Company: Illinois Tool Works Inc., a Delaware corporation, and any successor
thereto.

Corporate Change: Any of the following: (i) the dissolution of the Company; (ii)
the merger, consolidation or reorganization of the Company with any other
corporation, or any similar transaction, after which the holders of Common Stock
immediately prior to the effective date thereof hold less than 70% of the
outstanding common stock of the surviving or resulting entity; (iii) the sale to
any person or entity, other than a wholly owned subsidiary, of Company assets
having a total gross fair market value of at least 40% of the total gross fair
market value of all Company assets; (iv) any person or group of persons acting
in concert, other than descendants of Byron L. Smith and trusts for the benefit
of such descendants, or entity becomes the beneficial owner, directly or
indirectly, of more than 30% of the outstanding Common Stock; or (v) the
individuals who, as of the close of the most recent annual meeting of the
Company's stockholders, are members of the Board (the "Existing Directors")
cease for any reason to constitute more than 50% of the Board; provided,
however, that if the election, or nomination for election, by the Company's
stockholders of any new director was approved by a vote of at least 50% of the
Existing Directors, such new director shall be considered an Existing Director;
provided further, however, that no individual shall be considered an Existing
Director if such individual initially assumed office as a result of an actual or
threatened solicitation of proxies by or on behalf of anyone other than the
Board.

 

Covered Employee: A Key Employee who is or is expected to be a "covered
employee" under Code Section 162(m) for the year in which an Incentive is
taxable to such employee.

Director: An individual who is a member of the Board but who is not an employee
of the Company.

Fair Market Value: The average of the highest and lowest price at which Common
Stock was traded on the relevant date, as reported in the "NYSE-Composite
Transactions" section of the Midwest Edition of The Wall Street Journal, or, if
no sales of Common Stock were reported for that date, on the most recent
preceding date on which Common Stock was traded.

Incentive Stock Option: An Option as defined in Code Section 422.

Incentives: Options (including Incentive Stock Options), Stock Awards,
Performance Units, Restricted Stock Units and Stock Appreciation Rights.

Key Employee: An employee of the Company who has been approved by the Committee
for participation in the Plan.

Option: An option to purchase shares of Common Stock granted to a Participant
pursuant to Section 5.

Participant: A Key Employee or Director who has been granted an Incentive.

Performance Unit: A unit representing a cash sum or a share of Common Stock that
is granted to a Participant pursuant to Section 7.

Plan: The Illinois Tool Works Inc. 2006 Stock Incentive Plan, as amended from
time to time.

Restricted Stock: Shares of Common Stock issued subject to restrictions pursuant
to Section 6(b).

Restricted Stock Unit: A unit representing a share of Common Stock that is
granted to a Participant pursuant to Section 8.

Stock Appreciation Right: An award granted to a Participant pursuant to
Section 9.

Stock Award: An award of Common Stock granted to a Participant pursuant to
Section 6.

Section 3.

Administration.

(a)          Committee. The Plan shall be administered by the Committee, which
shall be composed of "independent directors" as defined in the New York Stock
Exchange Listed Company Manual. To the extent required to comply with Rule 16b-3
under the Securities Exchange Act of 1934, each member of the Committee shall
qualify as a "non-employee director" as defined therein. To the extent required
to comply with Code Section 162(m) and the related regulations, each member of
the Committee shall qualify as an "outside director" as defined therein.

(b)          Authority of the Committee. The Committee shall have the authority
to approve Key Employees and Directors for participation in the Plan, to approve
the number and types of Incentives and other terms and conditions, to construe
and interpret the Plan, and to establish, amend or waive rules and regulations
for its administration.

 



(c)          Incentive Provisions. Incentives may be subject to such provisions
as the Committee shall deem advisable, which may be amended by the Committee
from time to time; provided that no such amendment may adversely affect the
rights of the holder of an Incentive without his/her consent. Incentive
provisions may include, without limitation, provisions for the forfeiture of, or
restrictions on resale or other disposition of Common Stock acquired under, any
Incentive; provisions to comply with Federal or state securities laws and stock
exchange rules; provisions allowing acceleration of exercise or the lapse of
restrictions in the event of death, disability, retirement or other specified
event; understandings or conditions as to the Participant's employment in
addition to those specifically provided for under the Plan; and provisions
allowing the deferral of the receipt of Incentives for such period and upon such
terms and conditions as the Committee shall determine.

 

Section 4.

Common Stock Subject to Plan.

Subject to Section 10, the aggregate number of shares of Common Stock that may
be issued under the Plan, consisting of shares of Common Stock authorized but
unissued or treasury shares, and including shares previously reserved for
issuance that have not been issued under the 1996 Plan and the Directors' Fee
Conversion Plan, is 35,000,000. The number of authorized shares that may be
issued in the form of Stock Awards, Restricted Stock, Restricted Stock Units and
Performance Units is limited to 5,000,000 in the aggregate. In the event of a
lapse, expiration, termination, forfeiture or cancellation of any Incentive
granted under the Plan, the Common Stock subject to or reserved for such
Incentive may not be used again for a new Incentive hereunder. Any shares of
Common Stock withheld or surrendered to pay withholding taxes pursuant to
Section 13(e) or withheld or surrendered in full or partial payment of the
exercise price of an Option pursuant to Section 5(e) shall not be added to the
aggregate number of shares of Common Stock available for issuance.

Section 5.

Options.

(a)          Option Agreement. Options may be granted on terms and conditions
established by the Committee. The grant of each Option shall be evidenced by a
written agreement specifying the type of Option granted, the exercise period,
the exercise price, the method of payment of the exercise price, the expiration
date, the number of shares of Common Stock subject to each Option and such other
terms and conditions, as may be established by the Committee. Each Option shall
become exercisable as provided in the agreement; provided that the Committee
shall have the discretion, among other things, to accelerate the date as of
which any Option shall become exercisable and extend the period during which the
Option may be exercised, in the event of the Participant's termination of
employment with the Company or service on the Board. The Committee may condition
the exercisability of any Option on the completion of a specific period of
employment or service, or upon the attainment of Company or individual
performance goals. Any Option granted under the Plan, including any Option
previously granted under the Premark Plan, shall be governed by the terms of the
applicable Option agreement.

(b)          Price. The exercise price per Option share shall be not less than
the Fair Market Value on the grant date. The aggregate exercise price of
Incentive Stock Options exercisable for the first time by a Key Employee during
any calendar year shall not exceed $100,000.

(c)          Limitations. Options for more than 500,000 shares of Common Stock
may not be granted in any calendar year to any Participant. Incentive Stock
Options (i) may not at any time be granted to Directors, and (ii) may not be
exercised if at any time more than 10,000,000 shares of Common Stock have
already been issued pursuant to the exercise of Incentive Stock Options.

(d)          Duration. Each Option shall expire at such time as the Committee
may determine at the time of grant, provided that Incentive Stock Options must
expire not later than ten years from the grant date.

(e)          Payment. The exercise price of an Option shall be paid in full at
the time of exercise (i) in cash, (ii) by the surrender of Common Stock
previously acquired by the Incentive holder, (iii) by any other method approved
by the Committee, or (iv) by a combination of the foregoing as approved by the
Committee.

 

 

 

Section 6.

Stock Awards.

(a)          Grant of Stock Awards. Stock Awards may be made to Key Employees
and Directors on terms and conditions established by the Committee. The
recipient of Common Stock pursuant to a Stock Award shall be a stockholder of
the Company with respect thereto, fully entitled to receive dividends, vote and
exercise all other rights of a stockholder except to the extent otherwise
provided in the Stock Award. Key Employees who are ITW officers may elect to
convert up to 50% of their bonuses, and Directors may elect to convert all or
any portion of their fees, into shares of Common Stock to be issued to them
pursuant to this Section 6(a). The number of shares to be issued to the Key
Employee or Director who so elects is determined by dividing the dollar amount
of the bonus or fee subject to the election by the Fair Market Value of the
Common Stock on the date the bonus or fee otherwise would have been paid in cash
to the Key Employee or Director. Stock Awards (including Restricted Stock
awards) for more than 500,000 shares of Common Stock may not be granted in any
calendar year to any Participant.

(b)          Restricted Stock. Stock Awards may be in the form of Restricted
Stock. Restricted Stock may not be sold by the holder, or subject to execution,
attachment or similar process, until the lapse of the applicable restriction
period or satisfaction of other conditions specified by the Committee. If the
Committee intends the Restricted Stock granted to any Covered Employee to
satisfy the performance-based compensation exemption under Code Section 162(m)
("Qualifying Restricted Stock"), the extent to which the Qualifying Restricted
Stock will vest shall be based on the attainment of performance goals
established in writing by the Committee from the list in Section 7(b) prior to,
or within 90 days following, the commencement of the performance period. The
level of attainment of such performance goals and the corresponding number of
vested shares of Qualifying Restricted Stock shall be certified by the Committee
in writing pursuant to Code Section 162(m) and the related regulations.

Section 7.

Performance Units.

(a)          Grant of Performance Units. Performance Units may be granted on
terms and conditions set forth by the Committee prior to, or within 90 days
following, the commencement of the applicable performance period. At such time,
the Committee shall establish in writing (i) an initial target value or number
of shares of Common Stock for the Performance Units to be granted to a
Participant, (ii) the form of payment which may be cash or shares of Common
Stock, or a combination thereof, (iii) the duration of the performance period,
and (iv) the specific, objective performance goals to be attained, including
performance levels at which various percentages of Performance Units will be
earned.

(b)          Performance Goals. If the Committee intends the Performance Units
granted to any Covered Employee to satisfy the performance-based compensation
exemption under Code Section 162(m) ("Qualifying Performance Units"), the
Committee shall specify (i) the minimum level of attainment to be met to earn
any portion of the Performance Units, and (ii) the performance goals which shall
be based on one or more of the following objective criteria: generation of free
cash, earnings per share, revenues, market share, stock price, cash flow,
retained earnings, results of customer satisfaction surveys, aggregate product
price and other product price measures, diversity, safety record, acquisition
activity, management succession planning, improved asset management, improved
operating margins, increased inventory turns, product development and liability,
research and development integration, proprietary protections, legal
effectiveness, handling SEC or environmental issues, manufacturing efficiencies,
system review and improvement, service reliability and cost management,
operating expense ratios, total stockholder return, return on sales, return on
equity, return on invested capital, return on assets, return on investment, net
income, operating income, and the attainment of one or more performance goals
relative to the performance of other corporations.

(c)          Payment of Performance Units. After the end of a performance
period, the Committee shall certify in writing the extent to which performance
goals have been met and shall compute the payout to be received by each
Participant. With respect to Qualifying Performance Units, for any calendar
year, the maximum amount payable in cash to any Covered Employee shall be
$5,000,000, and the aggregate number of shares of Common Stock that may be
issued to any Covered Employee may not exceed 500,000. The Committee may not
adjust upward the amount payable to any Covered Employee with respect to
Qualifying Performance Units. The Committee may also provide for pro rata
payment of Performance Units to a Participant upon retirement, disability or
other termination of employment.

 

 

 

Section 8.

Restricted Stock Units.

(a)          Grant of Restricted Stock Units. Restricted Stock Units may be
granted to Participants on terms and conditions set forth by the Committee which
may include, without limitation, provisions for (i) the vesting of the
Restricted Stock Units, (ii) the lapse of restrictions in the event of death,
disability, retirement or other specified event, and (iii) the payment of vested
Restricted Stock Units in the form of an equivalent number of shares of Common
Stock or cash. Additional Restricted Stock Units shall be credited to each
Participant with respect to the Participant’s current Restricted Stock Units, to
reflect dividends paid to stockholders of the Company with respect to its Common
Stock. A Participant who has been granted Restricted Stock Units shall not be
entitled to any voting or other stockholder rights with respect to shares of
Common Stock attributable to Restricted Stock Units until such time as the
shares are issued by the Company to the Participant.

(b)          Qualifying Restricted Stock Units. If the Committee intends the
Restricted Stock Units granted to any Covered Employee to satisfy the
performance-based compensation exemption under Code Section 162(m) (“Qualifying
Restricted Stock Units”), the extent to which the Qualifying Restricted Stock
Units will vest shall be based on the attainment of performance goals
established in writing by the Committee from the list in Section 7(b) prior to,
or within 90 days following, the commencement of the performance period. The
level of attainment of such performance goals and the corresponding number of
vested Qualifying Restricted Stock Units shall be certified by the Committee in
writing pursuant to Code Section 162(m) and the related regulations. With
respect to Qualifying Restricted Stock Units, for any calendar year, the maximum
amount payable in cash to any Covered Employee shall be $5,000,000, and the
aggregate number of shares of Common Stock that may be issued to any Covered
Employee may not exceed 500,000. The Committee may not adjust upward the amount
payable to any Covered Employee with respect to vested Qualifying Restricted
Stock Units.

(c)          Payment of Restricted Stock Units. Upon the vesting of a
Participant’s Restricted Stock Units, the Participant shall receive from the
Company a share of Common Stock with respect to each vested Restricted Stock
Unit, with any fractional vested Restricted Stock Unit to be paid in cash based
on the Fair Market Value of the Common Stock on the distribution date. If the
Committee determines in its sole discretion that a Participant’s vested
Restricted Stock Units shall be paid in cash, the amount of cash shall be
determined by multiplying the number of vested Restricted Stock Units by the
Fair Market Value of the Common Stock on the distribution date.

 

Section 9.

Stock Appreciation Rights.

Stock Appreciation Rights may be granted in connection with an Option (at the
time of the grant or at any time thereafter) or may be granted independently.
Each Stock Appreciation Right will generally entitle the Participant to receive,
upon exercise, an amount in cash or shares of Common Stock not exceeding the
excess of the Fair Market Value on the exercise date over the Fair Market Value
on the grant date, times the number of shares of Common Stock with respect to
which the Right is being exercised. Stock Appreciation Rights for more than
500,000 shares of Common Stock may not be granted to any Participant in any
calendar year. The grant of each Stock Appreciation Right shall be evidenced by
a written agreement specifying the value of the Right on the grant date, the
exercise period, the expiration date, the number of shares of Common Stock
subject to the Right, and such other terms and conditions as may be established
by the Committee. Each Stock Appreciation Right shall become exercisable as
provided in the agreement; provided that the Committee shall have the
discretion, among other things, to accelerate the date as of which any Right
shall become exercisable and extend the period during which the Right may be
exercised, in the event of the Participant's termination of employment with the
Company or service on the Board.

Section 10.

Adjustment Provisions.

In the event of a stock split, stock dividend, recapitalization,
reclassification or combination of shares, merger, sale of assets or similar
event, the Committee shall adjust equitably (i) the number and class of shares
or other securities that are reserved for issuance under the Plan, (ii) the
number and class of shares or other securities that have not been issued under
outstanding Incentives, and (iii) the appropriate Fair Market Value and other
price determinations applicable to Incentives.

 

 

Section 11.

Term.

The Plan shall be deemed adopted and shall become effective on the date it is
approved by the stockholders of the Company and shall continue until terminated
by the Board or no Common Stock remains available for issuance under Section 4,
whichever occurs first. Notwithstanding anything to the contrary contained
herein, no Incentives shall be granted under the Plan on or after February 10,
2016.

Section 12.

Corporate Change.

Notwithstanding any other Plan provision to the contrary, in the event of a
Corporate Change, (i) all Incentives shall vest and, in the case of Options and
Stock Appreciation Rights, become exercisable, (ii) the maximum value of each
Participant's Performance Units, prorated for the number of full months of
service completed by the Participant during the applicable performance period,
shall immediately be paid in cash to the Participant, and (iii) each
Participant's Restricted Stock Units shall immediately be paid in cash
(determined pursuant to Section 8(c)) to the Participant.

Section 13.

General Provisions.

(a)          Employment and Service on the Board. Nothing in the Plan or in any
related instrument shall interfere with or limit in any way the right of the
Company to terminate any Participant's employment or service on the Board at any
time with or without cause, nor confer upon any Participant any right to
continue in the employ of the Company or continue to serve on the Board.

(b)          Legality of Issuance of Shares. The Committee may postpone any
grant or settlement of an Incentive or exercise of an Option or Stock
Appreciation Right for such time as the Board in its sole discretion may deem
necessary in order to allow the Company:

(i)            to effect, amend or maintain any necessary registration of the
Plan or the shares of Common Stock issuable pursuant to an Incentive under the
Securities Act of 1933, as amended, or the securities laws of any applicable
jurisdiction;

(ii)           to allow any action to be taken in order to (A) list such shares
of Common Stock on a stock exchange if shares of Common Stock are then listed on
such exchange or (B) comply with restrictions or regulations incident to the
maintenance of a public market for its shares of Common Stock, including any
rules or regulations of any stock exchange on which the shares of Common Stock
are listed; or

(iii)          to determine that such shares of Common Stock and the Plan are
exempt from such registration or that no action of the kind referred to in
(b)(ii) above needs to be taken; and the Company shall not be obligated by
virtue of any terms and conditions of any Incentive or any provision of the Plan
to sell or issue shares of Common Stock in violation of the Securities Act of
1933 or the law of any government having jurisdiction thereof.

Any such postponement shall not extend the term of an Incentive unless the
Committee determines otherwise, and neither the Company nor its Directors or
officers shall have any obligation or liability to any Participant or other
person with respect to any shares of Common Stock as to which the Incentive
shall lapse because of such postponement.

(c)          Ownership of Common Stock Allocated to Plan. No individual or group
of individuals shall have any right, title or interest in or to any Common Stock
allocated or reserved for purposes of the Plan or subject to any Incentive
except as to shares of Common Stock, if any, as shall have been issued to such
individual or individuals.

 



(d)          Governing Law. The Plan, and all agreements hereunder, shall be
construed in accordance with and governed by the laws of the State of Illinois.

(e)           Withholding of Taxes. The Company may withhold, or in its sole
discretion allow an Incentive holder to remit to the Company, any Federal, state
or local taxes applicable to any grant, exercise, vesting, distribution or other
event giving rise to income tax liability with respect to an Incentive. In order
to satisfy all or a portion of the income tax liability that arises with respect
to any Incentive, the holder of the Incentive may elect to surrender previously
acquired Common Stock or to have the Company withhold Common Stock that would
otherwise have been issued pursuant to the exercise of an Option or in
connection with any other Incentive; provided that any withheld Common Stock, or
any surrendered Common Stock previously acquired from the Company and held by
the Incentive holder for less than six months, may only be used to satisfy the
minimum tax withholding required by law.

(f)           Nontransferability. No Incentive may be assigned or subjected to
any encumbrance, pledge or charge of any nature, other than (i) by will or by
the laws of descent and distribution, (ii) pursuant to a beneficiary designation
that meets the requirements of Section 13(h), (iii) pursuant to the terms of a
qualified domestic relations order to which the Participant is a party that
meets the requirements of any relevant provisions of the Code, or (iv) pursuant
to a transfer that meets the requirements set forth hereinafter. Under such
rules and procedures as the Committee may establish, the holder of an Incentive
may transfer such Incentive to members of the holder's immediate family (i.e.,
children, grandchildren and spouse) or to one or more trusts for the benefit of
such family members or to partnerships in which such family members are the only
partners, provided that (i) the agreement, if any, with respect to such
Incentives, expressly so permits or is amended by the Committee to so permit,
(ii) the holder does not receive any consideration for such transfer, and (iii)
the holder provides such documentation or information concerning any such
transfer or transferee as the Committee may reasonably request. Any Incentives
held by any transferees shall be subject to the same terms and conditions that
applied immediately prior to their transfer. Such transfer rights shall in no
event apply to any Incentive Stock Options, Stock Appreciation Rights,
Performance Units and Restricted Stock Units.

(g)          Forfeiture of Incentives. Except for an Incentive that becomes
vested pursuant to Section 12, the Committee may immediately forfeit an
Incentive, whether vested or unvested, if the holder competes with the Company
or engages in conduct that, in the opinion of the Committee, adversely affects
the Company.

(h)          Beneficiary Designation. Under such rules and procedures as the
Committee may establish, each Participant may designate a beneficiary or
beneficiaries to succeed to any rights which the Participant may have with
respect to Options, Stock Appreciation Rights, Stock Awards, Performance Units
or Restricted Stock Units at death. The designation may be changed or revoked by
the Participant at any time. No such designation, revocation or change shall be
effective unless made in writing on a form provided by the Company and delivered
to the Company prior to the Participant's death. If a Participant does not
designate a beneficiary or no designated beneficiary survives the Participant,
then the beneficiary shall be the Participant's estate.

 

Section 14.

Amendment or Termination of the Plan.

The Board may at any time amend or terminate the Plan as it deems advisable and
in the best interests of the Company; provided, that no amendment, suspension or
termination shall adversely affect the rights of any Participant under any
outstanding Incentive in any material way without his/her consent, unless such
amendment or termination is required by applicable law or stock exchange rule.
No amendment to the Plan shall be made without stockholder approval if
stockholder approval is required by law or stock exchange rule. No amendment to
the Plan or any outstanding Option agreement shall be effective if it results,
or may result, in the repricing of an Option, or in the grant of a reload or
restorative Option for the number of shares delivered by a Participant in
payment of an Option exercise price.

 

 